UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6258


JORGE GEVARA, a/k/a Jorge Galeas, Jr.,

                      Plaintiff – Appellant,

          v.

BOYD BENNETT; ROBERT C. LEWIS; RICK JACKSON; RICHARD NEELY;
KEVIN T. KING, Ex-Assistant Superintendent; KORY DALRYMPLE,
Assistant Superintendent; RONALD COVINGTON, Unit Manager;
FNU EDWARDS, Captain; DENNIS MARSHALL, Assistant Unit
Manager; JERLINE BENNETT, Program Director 1; K. INGRAM,
Sergeant; W. HORNE, Sergeant; FNU YAKUBIK, Officer; FNU
BROWN, Officer; FNU KIKER, Officer; FNU LOCKETT, Officer;
JANE DOE, 1 and 2; FNU MCLAUGHLIN, Officer; FNU FAULKNER,
Officer; ALVIN KELLER; FRANKLIN STEELE, Unit Manager,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00354-RJC)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge Gevara, a North Carolina prisoner proceeding pro

se, appeals the district court’s order denying his post-judgment

motion     seeking      permission           to    file     a   “first     amended      and

supplemental complaint” and his Fed. R. Civ. P. 59(e) motion to

alter    or    amend     the     court’s          prior    judgment      dismissing     his

42 U.S.C. § 1983 (2006) complaint.                        On appeal, we confine our

review to the issues raised in the Appellant’s brief.                            4th Cir.

R. 34(b).       Because Gevara’s informal brief does not challenge

the basis for the district court’s disposition of his Rule 59(e)

motion, Gevara has forfeited appellate review of that ruling.

              With     respect     to     the       district     court’s       denial   of

Gevara’s post-judgment motion seeking permission to file a first

amended and supplemental complaint, Rule 15 of the Federal Rules

of    Civil    Procedure       requires       that    leave     to    amend    be   freely

granted when justice so requires.                    Fed. R. Civ. P. 15(a)(2).            A

district court may not deny a motion to amend “simply because it

has entered judgment against the plaintiff-be it a judgment of

dismissal, a summary judgment, or a judgment after a trial on

the merits.”         Laber v. Harvey, 438 F.3d 404, 427 (4th Cir. 2006)

(en banc).      A post-judgment motion to amend is “evaluated under

the    same    legal    standard        as    a     similar     motion     filed    before

judgment      was    entered-for    prejudice,            bad   faith,    or   futility.”

Id.     After a careful review of the record, we conclude that the

                                              2
motion to amend—which indicated that Gevara wished to file a

class    action     complaint       against     various      defendants    based    on

conditions     at    the    correctional        institution      where     Gevara   is

incarcerated—was futile.              See Oxendine v. Williams, 509 F.2d

1405, 1407 (4th Cir. 1975) (per curiam) (holding that a pro se

prisoner may not litigate the interests of other prisoners in a

class    action).      We        accordingly    affirm    the    district     court’s

denial of the motion. *

            We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented      in   the    materials

before   the   court       and    argument     would   not    aid    the   decisional

process.



                                                                             AFFIRMED




     *
       “We are not limited to evaluation of the grounds offered
by the district court to support its decision, but may affirm on
any grounds apparent from the record.” United States v. Smith,
395 F.3d 516, 519 (4th Cir. 2005).



                                          3